Case 1:19-cr-00761-JPO Document 112-1 Filed 05/08/20 Page 1 of 4

EXHIBIT A
Case 1:19-cr-00761-JPO Document 112-1 Filed 05/08/20 Page 2 of 4
Case 1:19-cr-00761-JPO Document 110-3 Filed 05/06/20 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

UNITED STATES OF AMERICA *
19 Cr. 00761 (JPO)
-V- Declaration of Romedio Viola
JUAN TEJEDA,
Defendant
x

 

I, Romedio Viola, pursuant 28 U.S.C. § 1747 declare under penalty of perjury to the
following:

1. Iam a retired federal agent. From 1987 to 2010 I worked as an agent with the United
States Immigration and Customs Enforcement (now under the U.S. Department of
Homeland Security) Agency. In that capacity, I participated in hundreds of
investigations and led over 50 investigations. In furtherance of those investigations, I
conducted hundreds of interviews.

2. Since my retirement, I have been employed by defense attorneys to assist them in
among other things, interviewing witnesses and reviewing discovery for possible
areas of investigation. One of the attorneys I have worked with is Donna R. Newman,
Esg ~

3. She is appointed to represent Juan Tejeda pursuant to the Criminal Justice Act
(“CJA”), 18 U.S.C. § 3006A. This Court granted her application for my appointment
under the CJA to assist her by inter alia, reviewing discovery and interviewing
clients.

4. In connection with my appointment and under Ms. Newman’s direction, I reviewed
various portions of the Rule 16 discovery she received from the Government. In the
discovery was a video entitled Mac Talk 2. At the beginning of that video is a
disclaimer that states: ‘‘ Any props used in this video that show resemblance to any
illegal materials are merely props and should not be taken seriously. Don’t try this at
home”.

5. Ihave met with Mr. Tejeda at the Metropolitan Correction Center and there we
reviewed the Mac Talk 2 video together.

6. Ms. Newman directed that I ascertain who was the videographer of this video and
interview him.

7. Starting on April 6” until the present I have spoken with Mr. Felipe Feliz a few
times. He identified himself as the videographer for the Mac Talk 2 video. He advised
that he was employed by KayD TV, the company that produced the Mac Talk 2
video. As recently as mid-April, he reviewed the video entitled Mac Talk 2 on
Case 1:19-cr-00761-JPO Document 112-1 Filed 05/08/20 Page 3 of 4
Case 1:19-cr-00761-JPO Document 110-3 Filed 05/06/20 Page 3 of 3

YouTube and identified it as the video he shot in the Bronx on or about July, 2019.
He told me he was present during the time the video was shot. For the filming, Mr.
Feliz brought with him several props, including fake guns. He handed out some of the
props and collected the props at the conclusion of the filming. At no time did he
observe anyone in the video possess or show a real gun. At all times during the
filming of the video, the “guns” utilized in the video were the prop guns he brought to
the location for the purpose of the video.

8. On April 19th, I was given one of the fake gun Mr. Feliz had handed out for use in
the video. It appears to look real but, in fact, is a plastic replica of a gun.

foeate WA A[»[2<

Romedio Viola Date
Case 1:19-cr-00761-JPO Document 112-1 Filed 05/08/20 Page 4 of 4

 
